Case 1:16-cv-09517-LAK-KHP Document 226-8 Filed 06/05/19 Page 1 of 5




                  Exhibit H
  Case 1:16-cv-09517-LAK-KHP Document 226-8 Filed 06/05/19 Page 2 of 5




                                              . At a Surrogate's Court of the State of New York
                                                held in and for the County of Monroe at
                                                Rochester, New York, on May 18, 2017.

PRESENT: HON. JOHN M. OWENS, Sqrrogate

FINAL ACCOUNTING OF THE CANANDAIGUA
NATIONAL BANK AND TRUST COMPANY, AS                          ORDER FOR JUDICIAL
SUCCESSOR CO-TRUSTEE OF RESIDUARY                           SETTLEMENT OF FINAL
TRUST UNDER WILL OF ALLEN EBER DATED                      ACCOUNT OF SUCCESSOR CO·
OCTOBER 27, 1969                                          TRUSTEE, RESIGNATION AND
                                                          DISCHARGE OF CO-TRUSTEE
                                                          AND TERMINATION OF TRUST
                                                                          .      'P1'   /:
                                                                   File No. 1970f 952    D

         UPON reading and filing the duly verified Petition for Judicial Settlement of Final
Account of Successor Co-Trustee, Resignation and Discharge of Co-Trustee and Termination of
Trust, verified by Petitioner, Canandaigua National Bank and Trust Company, on February 15,
2017;and
         UPON all proofs of service having been duly filed with the Court; and
        THERE having been no Objections filed with the Court by any of the appearing parties;
and
        UPON, the appearance of Canandaigua National Bank through its counsel, Woods Oviatt
Gilman LLP, Lorisa D. LaRocca, Esq. and William O. Bauer, Esq., and the appearance of Lester
Eber, through his counsel, Wiedman, Vazzana, Corcoran and Volta, P.C., James G. Vazzana,
Esq. at an ~djourned return date of this Court on May 18, 2017; and
        UPON, the appearance of Caliban Law PLLC, Robert B. Caliban, Esq., on behalf of
Elliott W. Gumaer, Jr., having been waived by the Court at counsel's request;
        NOW, THEREFORE, it is hereby
      . ORDERED, ADJUDGED AND DECREED that the Final Account of Canandaigua
National Bank and Trust Company, as Successor Co-Trustee of the Residuary Trust Under Will ·
of Allen Eber dated October 27, 1969 (the "Trust"), is hereby judicially settled and Canandaigua
National Bank and Trust Company is discharged from any liability in the administration of the



{5127751:}
     Case 1:16-cv-09517-LAK-KHP Document 226-8 Filed 06/05/19 Page 3 of 5



'

    Trust from its receipt of assets until distribution of the Trust assets, in its capacity as Successor
    Co-Trustee of the Trust; and it is further
               ORDERED; ADJUDGED AND DECREED that the Trust be terminated and that the
    Trust assets be distributed to the beneficiaries in accordance with the tenns set forth in the Final .
    Accourit and allowed as filed (and adjusted), and that the following is a swnmary thereof as
    settled:
                                                   SUMMARY


                                              PRINCIPAL ACCOUNT
               CHARGES:
     Schedule A            Principal received                            $1,409,047.07
     Schedule AA           Subsequent receipts ofprincipal                     12,000.44
     Schedule A· I         Realized increases in principal                     5,842.73
     Schedule 0            Unrealized increases in principal                 163,793.19
                                   Total Principal Charges                                 $1,590,683.43
               CREDITS:
     Schedule B            Realized decreases in principal               $    768,370.36
     Schedule C            Administration expenses                             48,535.21
     Schedule B            Distributions of principal                          88,851.48
     Schedul~O             Unrealized decreases in principal                   10,s2z,35
                                   Total Principal Credits .                               ~   2161584.4Q
            Principal balance on hand shown by Schedule G                                  $   674,099.03

                                           INCOME ACCOUNT
            CHARGES:
     Schedule AA-1         Income received                               $     2,868.90
     Schedule A-2          Income collected                                  203,676.91
     Schedule A-3          Realized increases in income                          229,15
                                   Total Income Charges                                    $ 206,774.96




    {5127751:}
  Case 1:16-cv-09517-LAK-KHP Document 226-8 Filed 06/05/19 Page 4 of 5




         CREDITS:
 Schedule C-2           Administrative expenses                     $ 18,778.18
 Schedule E-1           Distributions of income                         170.529.22
                                 Total Income Credits                                $    189.307.42
         Income remaining on hand as shown in Schedule G-1                           $     17,467.49


                                       COMBINED ACCOUNTS
 Principal on hand:     Cash                                        $ 35,523.28
                        Other assets                                    638.575.75
                                 Total principal on hand                             $674,099.03
 Income on hand:        Cash                                                             17.467.49
                                 Total Assets on hand                                $691,566.52


         ORDERED, ADJUDGED AND DECREED that petitioner pay the remaining cash and
transfer, assign and deliver the other remaining assets as shown in the account as follows:
 To: Canandaigua National Bank
         As and for the commissions in the sum of                   $     8,114.86


 To: Woods Oviatt Oilman LLP
         For legal services rendered in the sum of                  $      TBD
         For costs and disbursements                                $      TBD
                                 Balance                                             $ 683,451.66*
 To be distributed as follows:
 To: Daniel Kleeberg (1/6 share)                                                     $ 113,908.61 *
 To: Lisa Stein (116 share)                                                          $ 113,908.61 *
 To: Audrey Hays (1/3 share)                                                         $ 227,817.22*
 To: Lester Eber (113 share)                                                         $ 227,817.22"'


        *Less Woods Oviatt Oilman LLP fees and disbursements - amount to be determined.




(6127751:}
"   ..   ~

              Case 1:16-cv-09517-LAK-KHP Document 226-8 Filed 06/05/19 Page 5 of 5



     '   .

                          ORDERED, ADJUDGED AND DECREED that, upon its completion of the
              distribution of the Trust assets, as set· forth in the Final Account and this Order, Canandaigua
              National Bank and Trust Company shall be discharged as Successor Co-Trustee of the Trust; and·
                is
              it further
                     ORDERED, ADJUDGED AND DECREED that, the sum of$ ~ 1S'1 . (~ .~                     t..J. ·(~/N
                                                                                                           /UI              ,.. A11lw1~
             shall be paid from the Trust to Woods Oviatt Oilman LLP, as attorneys for Petitioner in
                                        ~ All'ow•~tM\                   ·
             connection with its services in regard to this proceeding.
                                         )

             Dated:--~~~--·)'-11-.-..~---'~2
                                                                                           ~
                                                                                                       ~~
                                                                                                       ~m ~
                                                                                                                   E       ,,-
                                                          HON.
                                                                                   'U'........__ _ _
                                                                 ~--~~~~~~~~....-.-m---.--
                                                                               • OWENS, SURR                  TE
                                                                                                                   z
                                                                                                                           .m...
                                                                                                       c   8       !"'->   c
                                                                                                       ~~ 3




             (6127761:}
